 The court incorporates by reference in this paragraph and adopts as the findings and analysis
 of this court the document set forth below. This document has been entered electronically in
 the record of the United States Bankruptcy Court for the Northern District of Ohio.




       Dated: September 27 2019




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

  In Re:                                               )       Case No.: 18-31471
                                                       )
  Jeremy N. Waite,                                     )       Chapter 7
                                                       )
                         Debtor.                       )       Adv. Pro. No. 18-3061
                                                       )
  Charles Horvath,                                     )       Hon. Mary Ann Whipple
                                                       )
                         Plaintiff,                    )
           v.                                          )
                                                       )
  Jeremy N. Waite,                                     )
                                                       )
                         Defendant.                    )
                                                       )

                                      MEMORANDUM OF DECISION
        This adversary proceeding is before the court for decision after trial on Plaintiff Charles Horvath’s
 (“Plaintiff” or “Horvath”) complaint to determine the dischargeability of a state court judgment debt
 owed to him by Defendant Jeremy Waite (“Defendant” or Waite”). Defendant is the debtor in the
 underlying Chapter 7 case, in which he has received his discharge. Plaintiff contends that Defendant
 owes him a debt resulting from fraudulent representations and willful and malicious conduct around
 replacement of the roof on Plaintiff’s home, and that the debt should be excepted from Defendant’s
 Chapter 7 discharge under 11 U.S.C. § 523(a)(2)(A) and (a)(6).




18-03061-maw      Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 1 of 24
         The district court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334(b)
 as a civil proceeding arising under Title 11. This proceeding has been referred to this court by the district
 court under its general order of reference. 28 U.S.C. § 157(a); General Order 2012-7 of the United States
 District Court for the Northern District of Ohio. Proceedings to determine dischargeability of debts are
 core proceedings that this court may hear and decide. 28 U.S.C. § 157(b)(1) and (b)(2)(I).
         This memorandum of decision constitutes the court’s findings of fact and conclusions of law
 pursuant to Rule 52(a) of the Federal Rules of Civil Procedure, applicable to this adversary proceeding
 under Rule 7052 of the Federal Rules of Bankruptcy Procedure. Regardless of whether specifically
 referred to in this Memorandum of Decision, the court has examined the submitted materials, weighed
 the credibility of the three witnesses, considered all the evidence, and reviewed the entire record of the
 case.   Based upon that review, and for the reasons discussed below, the court finds that Defendant is
 entitled to judgment in his favor.
                                           FINDINGS OF FACT
         Jeremy Waite was a salesperson for Rock Roofing, LLC (“Rock Roofing”). Waite began working
 for Rock Roofing in 2014. Rocky Conley, owner of Rock Roofing, paid Waite a flat salary of $1,500.00
 a week and supplied him a vehicle. Waite testified that Rock Roofing did not deduct taxes from his pay
 nor did it provide him with a W-2 or 1099 for income tax purposes. Rock Roofing was located at 3726
 Lincolnshire Boulevard, Toledo, Ohio. Waite was provided with potential customer addresses by the
 company, and he then met with customers, provided job estimates, and secured customer contracts.
 Waite did not report to work at the Lincolnshire address unless he was picking up paperwork or supplies.
         In January 2016, Horvath contacted Rock Roofing regarding replacement of the roof on his home.
 Rock Roofing sent Waite to Horvath’s home to discuss installation of a new roof. After his discussions
 with Waite, on January 4, 2016, Horvath entered into a contract (“Contract”) [Pl. Exhibit B, Attachment
 A] with Rock Roofing for the replacement of his roof. The Contract provided for removal of the old roof,
 replacing bad wood, and preparing and installing a new roof. A lifetime warranty on shingles by Owens
 Corning was included, as was a warranty on the workmanship. The Contract also provided for removal
 and reinstallation of the existing Gutter Helmet system. The contract amount was $7,500.
         The work began and was completed by Rock Roofing on January 6, 2016. Waite did not himself
 do the work on the roofing job. Horvath subsequently contacted Waite to inform him of tar marks left
 on three pieces of siding. A crew was sent to Horvath’s home and used citrus shine to remove the tar
 marks. But a sheen remained on the siding where the tar had been removed. Waite, at the direction of

                                                       2


18-03061-maw       Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 2 of 24
 Rocky Conley, then wrote up another work order, which specified that Rock Roofing would have
 American Power Clean power wash the house to remove the sheen on the siding at no additional cost to
 Horvath. [Pl. Ex. B, Attach. A, p. 3]. Horvath was also given a $500 credit off the total contract price
 for that inconvenience. Additionally, the work order stated that if the power washing was unsuccessful,
 Rock Roofing would look at other avenues to address the mess. The power washing was not successful
 and thereafter, Horvath wanted only to deal with Rocky Conley and not Waite anymore. Rock Roofing
 took no additional measures to correct the problem with the siding on Horvath’s house.
           According to Horvath, there were problems other than just the tar marks on the siding.
 Horvath ended up hiring and paying a third party to replace the siding. The contractor who replaced the
 damaged siding pointed out to him damage to the gutter protection system, as well as a wave in the roof
 over his porch. This turned out to be rotted wood underlayment, which had not been replaced prior to
 the new roof being installed by Rock Roofing. Finally, Horvath’s air conditioner cover was torn by the
 Rock Roofing work crew. Horvath also paid Gutter Helmet to fix the damage to his gutter protection
 system.
           The Contract provided that a warranty packet would be provided to Horvath following registration
 of the roof with Owens Corning. Rock Roofing did not register the roof with Owens Corning. Horvath
 eventually contacted Owens Corning himself to register the roof and to receive the promised warranty
 packet.
        Waite ceased working for Rock Roofing on June 22, 2016, due to disputes with Rocky Conley.
 One of those disputes involved the job for Horvath, as Defendant explained that he felt Rocky Conley
 did not want to take care of the Horvath job “properly.” Waite and Rocky Conley parted company “on
 bad terms.” Waite turned to truck driving to earn a living after leaving Rock Roofing.
           In July 2016, Horvath filed suit in an Ohio state court against Rock Roofing, Rocky Conley and
 Waite, alleging five claims against them, including one under the Ohio Consumer Sales Practices Act,
 Horvath v. Rock Roofing, LLC, et al., Case No. CI201603506 (Lucas County).                   [Pl. Ex. B].   In
 December 2016, the state court granted a default judgment to Plaintiff as follows:
           [T]he Court awards Judgment in favor of Plaintiff Charles Horvath against Defendants
           Rock Roofing, LLC, Rocky Conley, and Jeremy Waite, jointly and severally, in an amount
           of $8,008.31 for actual damages which consists of $6,800.00 to re-side plaintiff’s house,
           $608.00 to repair plaintiff’s gutter helmet, $300.00 to repair the front porch roof, $150.00
           for inspection of the siding, $49.31 to repair the air conditioner cover, and $101.00 for the
           City of Toledo Building Inspection, with treble damages, for an aggregate amount of
           $24,024.93 plus $5,000.00 for non-economic damages and attorney fees in the amount of

                                                         3


18-03061-maw         Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 3 of 24
        $4,227.50 with interest and court costs.

 [See Pl. Ex. C].
         The owner of Rock Roofing, Rocky Conley, paid Horvath $16,600 pursuant to a settlement
 agreement. Horvath filed a notice for a debtor’s examination as he sought to collect the judgment balance
 of $16,652.43 from Waite. [Pl. Ex. H].
        Waite credibly testified that he was never served with a copy of the state court complaint. Waite
 was not aware of the judgment against him until he received in July 2017 a notice of a debtor’s
 examination in aid of execution. [Pl. Ex. H]. The notice of the Debtor’s Examination was sent to Waite
 at 217 Woodland Avenue, Swanton, Ohio, which is his mother’s address. At the time of the debtor’s
 examination, Waite’s address was 10487 County Road Four, Lot 67, Swanton, Ohio.
        The Debtor’s examination was held on August 24, 2017, at the Lucas County, Ohio Common
 Pleas Courthouse. Waite, Horvath, Randy Dixon (state court counsel for Horvath), and April Oglesbee
 (Waite’s mother) attended the session. Waite testified that he advised Horvath and his counsel that he
 planned to file for bankruptcy as soon as he was able to save up the money to do so. Waite also informed
 Horvath and his counsel that Rock Roofing did not actually do the work, rather the work was done by a
 Wagner Roofing crew, a practice sometimes used by Rocky Conley. It was also at this session that Waite
 first learned of the damage to the Gutter Helmet system and the air conditioner cover.
        At the Debtor’s exam session, terms of a settlement agreement (“Agreement”) [Pl. Ex. D] were
 discussed. The Agreement set out three terms: Waite would cooperate with a suit by Horvath against
 Wagner Roofing; Waite would pay the full balance of the judgment when and if he was successful in a
 claim (for back wages) against Rock Roofing or Rocky Conley; and Waite would pay Horvath $100.00
 a month, starting in October 2017, and continue payment until $6,000.00 was paid, at which time Horvath
 would enter a satisfaction of judgment. Waite testified he was not represented by counsel at the Debtor’s
 Examination and informed Plaintiff, and his counsel, that he did not have sufficient funds to make the
 payments and intended to file bankruptcy. Waite credibly testified that, at this session, Horvath’s
 counsel examined financial documents Waite brought with him and concluded that Waite did appear to
 qualify for unspecified bankruptcy relief.
        Based on the terms of the proposed Agreement, Horvath ceased formal collection efforts against
 Waite. Horvath denies that Waite informed him he was intending to file for bankruptcy.
        After the debtor’s examination, Horvath initiated suit against Wagner Roofing but ultimately
 dismissed the action because Waite could not be located in order to provide evidence to support the

                                                     4


18-03061-maw        Doc 17   FILED 09/27/19        ENTERED 09/27/19 14:07:15         Page 4 of 24
 claims.
           Although Waite and his wife in November 2017 bought a used 2005 truck on credit (less a $200
 cash down payment) [Plf. Ex. J], Horvath failed to receive any payments from Waite following the
 August 24, 2017, debtor’s examination. In January 2018, Horvath filed documents in the state court to
 revive formal collection action on the judgment against Waite. [See Pl. Ex. O]. Waite filed his Chapter 7
 bankruptcy case in this court on May 8, 2018, [Case No. 18-31471], stopping those efforts.
                                          LAW AND ANALYSIS
           A discharge under Chapter 7 of the Bankruptcy Code is subject to the exception of certain types
 of debts listed in 11 U.S.C. § 523(a). Stamper v. United States (In re Gardner), 360 F.3d 551, 557 (6th
 Cir. 2004). Horvath’s non-dischargeability complaint in this court raises two of those exceptions. First,
 the complaint asserts that the judgment debt should be excepted from discharge under § 523(a)(2) because
 of conduct by Waite involving false representations. Second, the complaint asserts that the judgment debt
 should be excepted from discharge under § 523(a)(6) because of conduct by Waite that was willful and
 malicious.
           The statutory exceptions are intended to implement the fundamental bankruptcy policy of
 affording a “fresh start” only to “the honest but unfortunate debtor.” Id. (citing Grogan v. Garner, 498
 U.S. 279, 286-87 (1991)). In order to implement the fresh start policy, the exceptions to discharge for
 debts listed in § 523(a) are to be construed narrowly. Rembert v. AT&T Universal Card Svcs., Inc. (In re
 Rembert), 141 F.3d 277, 281 (6th Cir. 1998). Horvath, as the creditor seeking exception of a debt from
 Waite’s Chapter 7 discharge, has the burden of proof under § 523(a)(2) and (a)(6) by a preponderance of
 the evidence. Grogan, 498 U.S. at 291.
           The evidence at trial raises two separate inflection points at which the claimed exceptions from
 discharge must be applied: (1) the inception of the Contract between Rock Roofing and Horvath and (2)
 the post-judgment payment Agreement at the judgment debtor’s examination. See Murphy v. Snyder (In
 re Snyder), --F.3d--, No. 18-1578-bk, 2019 WL 4308631at *6 (2d Cir. Sept.12, 2019)(applying Cohen
 v. De La Cruz, 523 U.S. 213 (1998) and finding that “nothing in Cohen bars a court from determining
 whether only a portion of a contested debt ‘arose from’ the amounts obtained through defalcation, and is
 thus nondischargeable”). In turn, two separate avenues of proof were raised at trial with respect to each
 exception and each transaction: (1) issue preclusion based on the state court judgment and (2) other direct
 evidence of record at trial. The court will structure its analysis to address both statutory exceptions as
 applied to both transactions involving the parties and both methods of proof.

                                                       5


18-03061-maw        Doc 17     FILED 09/27/19      ENTERED 09/27/19 14:07:15           Page 5 of 24
 I. Nondischargeability Claim Under § 523(a)(2)(A)
          Section 523(a)(2)(A) excepts from discharge a debt “for money, property, [or] services, . . . to the
 extent obtained by – (A) false pretenses, a false representation, or actual fraud, other than a statement
 respecting the debtor’s or an insider’s financial condition....” Plaintiff’s nondischargeability complaint is
 premised upon alleged fraudulent misrepresentations made by Waite. In order to except a debt from
 discharge under § 523(a)(2)(A) based on a false representation, a plaintiff must prove the following
 elements by a preponderance of the evidence: (1) the debtor obtained money, property, services or credit
 through a material misrepresentation that, at the time, the debtor knew was false or made with gross
 recklessness as to its truth; (2) the debtor intended to deceive the creditor; (3) the creditor justifiably
 relied on the false representation; and (4) the creditor’s reliance was the proximate cause of the loss.
 Rembert, 141 F.3d at 280-81.
          A debtor’s intent to deceive a creditor is measured by a subjective standard and must be
 ascertained through review of the totality of the circumstances at hand. Id. at 281-82. A finding of
 fraudulent intent may be based on circumstantial evidence or from the debtor’s “course of conduct,” as
 direct intent proof of intent will rarely be available. Hamo v. Wilson (In re Hamo), 233 B.R. 718, 724
 (B.A.P. 6th Cir. 1999). However, “‘[i]f there is room for an inference of honest intent, the question of
 nondischargeability must be resolved in favor of the debtor.’” Jones v. Lawson (In re Lawson), No. 05-
 3246, 2007 WL 1192453 (Bankr. N.D. Ohio Apr. 23, 2007) (quoting ITT Fin’l Servs. v. Szczepanski (In
 re Szczepanski), 139 B.R. 842, 944 (Bankr. N.D. Ohio 1991)).
          A. Issue Preclusion: Rock Roofing Contract Transaction
          A primary issue is the effect of the state court default judgment in this proceeding. Issue
 preclusion 1 principles apply to dischargeability proceedings in bankruptcy cases. See Grogan, 498 U.S.
 at 284 n.11 (“[C]ollateral estoppel principles do indeed apply in discharge exception proceedings
 pursuant to § 523(a).”). Under 28 U.S.C. § 1738, the federal full faith and credit statute, a federal court
 must accord a state court judgment the same preclusive effect the judgment would have in state court.
 Corzin v. Fordu (In re Fordu), 201 F.3d 693, 703 (6th Cir. 1999). In determining whether a state court
 judgment should be given preclusive effect in a federal action, a federal court must apply the law of the
 state in which the prior judgment was rendered. Id. In this case, the court must apply Ohio issue



 1 As noted by the Sixth Circuit in Corzin v. Fordu (In re Fordu), 201 F.3d 693, 703 (6th Cir. 1999), the United States Supreme
 Court in Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 n.1 (1984), expressed a preference for the term “issue
 preclusion” over “collateral estoppel.” In this opinion, those terms may be used interchangeably.

                                                               6


18-03061-maw         Doc 17       FILED 09/27/19           ENTERED 09/27/19 14:07:15                  Page 6 of 24
 preclusion principles.
         Under Ohio law, there are four requirements for the application of the doctrine of issue preclusion:
 (1) a final judgment on the merits after a full and fair opportunity to litigate the issue; (2) the issue was
 actually and directly litigated in the prior action and must have been necessary to the final judgment; (3)
 the issue in the present suit must have been identical to the issue in the prior suit; and (4) the party against
 whom estoppel is sought was a party or in privity with the party in the prior action. Sill v. Sweeney (In
 re Sweeney), 276 B.R. 186, 189 (B.A.P. 6th Cir. 2002) (citing Gonzalez v. Moffitt (In re Moffitt), 252
 B.R. 916, 921 (B.A.P. 6th Cir. 2000)); Thompson v. Wing, 70 Ohio St.3d 176, 183 (1994). The party
 asserting issue preclusion carries the burden of proving its requirements by a preponderance of the
 evidence. Simmons Capital Advisors, Ltd. v. Bachinski (In re Bachinski), 393 B.R. 522, 535 (Bankr.
 S.D. Ohio 2008).
         Waite as the party against whom collateral estoppel is sought in this court was a party defendant
 in Horvath’s state court lawsuit, meeting the fourth element required under Ohio law for application of
 issue preclusion. But that is the only element of the four that Horvath has established.
         As to application of the first element identified in Sweeney, while there is a final state court
 judgment against Waite, [Pl. Ex. C], the court finds that Horvath has not proven by a preponderance of
 the evidence that Waite had a full and fair opportunity to litigate the issues in the state court action. A
 full and fair opportunity to litigate “is rooted in due process concerns. . . [t]herefore, for purposes of
 collateral estoppel the key to full and fair opportunity analysis is determining whether the party had
 adequate notice of the issue and was afforded opportunity to participate in its determination.” South
 Atlantic Neurology and Pain Clinic, P.C. v. Lupo (In re Lupo), 353 B.R. 534, 553 (N.D. Ohio 2006)
 (citing Lusk v. Williams (In re Williams), 282 B.R. 267 (Bankr. N.D. Ga. 2002)).
         Waite testified that he did not have knowledge of any litigation against him, let alone the
 judgment, until he was noticed for a debtor’s exam, seven months after a default judgment was entered
 against him and the other defendants in the state court litigation. The court finds this testimony credible,
 including because it is bolstered by documentary evidence. The state court complaint, filed on July 15,
 2016, lists Waite’s address as the business address of Rock Roofing. [Pl. Ex. B]. Waite testified that he
 did not regularly report to the Lincolnshire address and in any event had ceased working for Rock Roofing
 in June 2016. In addition, Waite testified that the return receipt card for service of the state court
 complaint sent to 3726 W. Lincolnshire Blvd., Rock Roofing’s business location, appeared to be signed
 by Rocky Conley. See Sweeney, 276 B.R. at 190-191 (noting the importance under Ohio law of service

                                                        7


18-03061-maw        Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15              Page 7 of 24
 at a business address with “[t]he key issue [being] the physical presence of the party being served at the
 business address.”) (citing Bell v. Midwestern Educ. Servs., Inc., 89 Ohio App.3d 193, 202 (1993)
 (emphasis in original)). Here, the evidence does not show proper service of the state court complaint on
 Waite. Defendant’s Exhibits 1 and 2 show several attempts at service of unknown documents at various
 addresses over time, all unsuccessful. Horvath failed to prove that Waite received proper notice of the
 state court lawsuit or that Waite was afforded the opportunity to participate in its adjudication prior to
 the judgment being entered against him. The court finds that Plaintiff has not established by a
 preponderance of the evidence the first element of issue preclusion under Sweeney.
        The second element of issue preclusion set forth in Sweeney--whether the issue(s) to which
 preclusive effect is sought to be afforded were actually and directly litigated in the prior action and must
 have been necessary to the final judgment--also fails. The Bankruptcy Appellate Panel in Sweeney
 addressed the considerations given to a default judgment in order to afford it preclusive effect under Ohio
 law:
        First, the plaintiff must actually submit to the state court admissible evidence apart from
        his pleadings. In other words, a plaintiff’s complaint, standing alone, can never provide
        a sufficient basis for the application of the collateral estoppel doctrine. Second, the state
        court, from the evidence submitted, must actually make findings of fact and conclusions
        of law which are sufficiently detailed to support the application of the collateral estoppel
        doctrine in the subsequent proceeding. In addition, given other potential problems that
        may arise with applying the collateral estoppel doctrine to default judgments (e.g., due
        process concerns), this Court will only make such an application if the circumstances of
        the case would make it equitable to do so.

 Sweeney, 276 B.R. at 193-94 (emphasis in original) (quoting Hinze v. Robinson (In re Robinson), 242
 B.R. 380, 387 (Bankr. N.D. Ohio 1999)). Stated differently, “[t]o be entitled to preclusive effect, a
 judgment should have sufficient detail to enable a subsequent court to have a clear understanding of the
 prior court’s ruling without having to speculate about the scope of the prior court’s findings of fact and
 conclusions of law.” Yust v. Henckel (In re Henkel), 490 B.R. 759, 781 (Bankr. S.D. Ohio 2013) (citing
 Sweeney, 276 B.R. at 194)).
        The state court’s Judgment Entry reflects on its face that affidavits and at least one exhibit were
 submitted at the damages hearing held in state court. [Pl. Ex. C]. Nevertheless, while the claims in the
 state court complaint included violations of the Ohio Consumer Sales Practices Act, breach of warranty,
 breach of contract, breach of duty to perform in a workmanlike manner, and negligence, the state court’s
 Judgment Entry says only that the hearing was on Plaintiff’s Motion for Damages and Reasonable

                                                      8


18-03061-maw      Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 8 of 24
 Attorney’s Fees. There are no findings of fact or conclusions of law from which Waite specifically can
 be determined to have done or not done anything. It did not address any of the five specific claims in the
 complaint.
        The only claim in the state court complaint that even touches on unfair and deceptive acts is
 Horvath’s First Claim brought under the Ohio Consumer Sales Practices Act. [Pl. Ex. B, pp. 3-5]. This
 court can infer from the nature of the damages awarded in the judgment entry as including treble damages
 and attorney’s fees that the state court is ruling on that claim. See Ohio Rev. Code § 1345.09(B) and (F).
 But the statute is not mentioned by name or citation. And beyond just the damages award amounts, there
 is no information in the state court’s two paragraph entry to tell this court anything about what factual
 findings the court had in mind, let alone made, to sustain its award of damages. See Launder v. Doll (In
 re Doll), 585 B.R. 446, 457-58 (Bankr. N.D. Ohio 2018) (finding that state court default judgment on a
 claim brought under the Ohio Consumer Sales Practices Act failed to satisfy the second element under
 Sweeney where the judgment made references to the claim but made no specific findings of material
 misrepresentation or fraud). That is problematic because the unfair and deceptive acts alleged in the state
 court complaint range far beyond what can be characterized as fraud or misrepresentation. The court
 finds insufficient detail in the state court judgment entry, even when taken together with the complaint,
 to find that facts were actually and directly litigated in state court and necessary to support the default
 judgment so as to support application of issue preclusion in this action. Horvath has failed to present
 evidence to sustain his burden of proof by a preponderance of the evidence as to the second element of
 issue preclusion under Sweeney.
        The third element prerequisite under Ohio law to application of issue preclusion from a prior
 action is an identity of the issues between the two actions. The elements of proof necessary to sustain a
 nondischargeability action based on false representations include a debtor’s intent to deceive the creditor
 and justifiable reliance by the creditor. Again, the only claim in Horvath’s state court complaint that even
 approaches the vicinity of fraud is the claim brought under the Ohio Consumer Sales Practices Act.
 However, neither an intent to deceive nor justifiable reliance are required to prevail on claims of unfair
 or deceptive consumer sales practices (including violations of the Home Solicitation Sale Act, see Ohio
 Revised Code § 1345.28) under Ohio Revised Code § 1345.02 or claims of unconscionable acts or
 practices under Ohio Revised Code § 1345.03. Longbrake v. Rebarchek (In re Rebarchek), 293 B.R. 400,
 408 (Bankr. N.D. Ohio 2002) (quoting Richards v. Beechmont Volvo, 127 Ohio App.3d 188, 190, 711
 N.E.2d 1088 (Ohio 1998)); Nyman v. Simon de Montfort (In re Simon de Montfort), No. 17-3009, 2017

                                                      9


18-03061-maw      Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 9 of 24
  WL 4582171 at *9 (Oct. 12, 2017)(quoting Funk v. Montgomery AMC/Jeep/Renault, 66 Ohio App. 3d
  815, 823, 586 N.E.2d 1113 (1990)); accord Walker v. Dominion Homes., Inc., 164 Ohio App. 3d 3385,
  394, 842 N.E.2d 570 (2005). Moreover, both sections allow for acts in violation of the statute to occur
  “before, during or after the transaction,” a standard broader than the requirement in the preamble of §
  523(a)(2) that the debt at issue be “for money, property, services….to the extent obtained by” a false
  representation.
         As Plaintiff failed to establish by a preponderance of the evidence three of the four requirements
  for application of collateral estoppel as to the state court judgment, this court cannot give it preclusive
  effect to prove his nondischargeability claim against Waite under § 523(a)(2)(A).
         B. Other Trial Evidence of Fraud: Rock Roofing Transaction
         Horvath’s nondischargeability complaint in this action avers only the following representations
  made by Waite in connection with the original Rock Roofing transaction:
                    ●”at the time Plaintiff entered into a contract with Rock Roofing LLC for the installation
  of a new roof…Defendant verbally promised that Plaintiff would be receiving a warranty packet from
  Owens Corning” [Doc. # 1, ¶ 9]
                    ● “after Rock Roofing LLC caused Plaintiff’s siding to be damaged by tar…Defendant
  promised that the resulting tar marks on Plaintiff’s siding would be removed by power washing the
  house” [Doc. # 1, ¶ 12]
                    ● “That on or about January 7, 2016, Defendant stated to Plaintiff in a written statement
  that ‘if powerwashing [was] unsuccessful, we will look into other avenues” [Doc. # 1, ¶ 13]
                    ● “Defendant made further false and fraudulent representations concerning the roofing
  project performed by the Defendant [sic] with respect to the Plainitff [sic] home, including
  misrepresentations concerning warranties and repairs need [sic] for the roof” [Doc. # 1, ¶ 43]
         The court will address each of these representations under § 523(a)(2)(A) by the standards set
  forth by the Sixth Circuit in Rembert.
         1. The Warranty Packet
         The court credits Horvath’s testimony that this representation was material to the transaction and
  further finds from the evidence that Horvath justifiably relied on it in entering into the Contract with
  Rock Roofing. A warranty of this nature from a known and established shingle manufacturer is of obvious
  significance to price and quality in a roof replacement job, and Horvath’s testimony communicated that
  fact. The court further credits Horvath’s testimony that Rock Roofing did not supply the warranty packet

                                                        10


18-03061-maw         Doc 17     FILED 09/27/19      ENTERED 09/27/19 14:07:15           Page 10 of 24
  from Owens Corning, and that he had to obtain it on his own. Waite did not deny these facts. The court
  thus finds that the representation was false.
           But there is no evidence at all in the record from which the court can conclude that Waite knew
  the warranty packet representation was false when he made it, or that he made it with gross recklessness
  as to its truth. By way of example, there is no evidence that this happened on other Rock Roofing jobs
  and that Waite was aware that it happened on other jobs, which would tend to show that Waite was aware
  of its falsity when he made it. The bare fact that Rock Roofing did not supply the packet as promised
  does not alone suffice to show that Waite knew Rock Roofing would not supply the Owens Corning
  warranty packet. Nor is there any evidence in the totality of the record from which the court can conclude
  that Waite made this representation to Horvath with the requisite intent to deceive him into entering into
  the Contract.
          As to element 4 under Rembert, Horvath’s loss arose from the careless job done by Rock Roofing
  on the project after the Contract was reached. The shingles were apparently Owens Corning shingles and
  Horvath eventually got the warranty packet for the shingles, albeit on his own. The only way in which
  this representation, which turned out to be false, can be said to be the proximate cause of Horvath’s loss
  is that without it Horvath would not have hired Rock Roofing and the careless siding and gutter damage
  it caused would not have occurred. The court finds, however, that this is too tenuous and speculative a
  connection to be a proximate cause of Horvath’s loss related to the roof project to the extent he seeks to
  tag Waite with it. Rather, “there must be’ a direct link between the alleged fraud and the creation of the
  debt.’” Haney v. Copland (In re Copeland), 291 B.R. 740, 767 (Bankr. E.D. Tenn. 2003)(quoting
  McCrory v. Spigel (In re Spigel), 260 F.3d 27, 32 n.7 (1st Cir. 2001)) (emphasis added). The carelessness
  of the work crew did not have anything to do with the lack of an Owens Corning warranty packet and the
  misrepresentation made in connection therewith.
          Horvath has established only element 1, and at that only in part, and element 3 under Rembert.
  Horvath has not proven by a preponderance of the evidence elements 2 and 4 under Rembert. Horvath
  has thus failed to prove his fraudulent misrepresentation claim against Waite with respect to his Contract
  with Rock Roofing and the warranty packet by a preponderance of the evidence.
         2. The Two Power Washing Representations
         Horvath has not proven by a preponderance of evidence any misrepresentation at all, let alone a
  fraudulent misrepresentation, with respect to the power washing and removal of the tar marks (and the
  sheen from other efforts to remove them) on the house siding. To the extent the testimony was that Waite

                                                      11


18-03061-maw       Doc 17     FILED 09/27/19      ENTERED 09/27/19 14:07:15           Page 11 of 24
  promised Horvath the power washing would work, it is undercut as overstated by the written
  representations on this subject set forth in Plaintiff’s Exhibit A. Two arguable representations appear
  there: (a) Rock Roofing would have American Power Clean power wash the house to remove the luster
  on the panels the crew cleaned the tar off of and (b) if that didn’t work, Rock Roofing—“we”—will look
  into other avenues. There is no guarantee or promise that power washing would work, which it
  apparently did not. Indeed, the contemplation was that it might not. Only that power washing would be
  done at Rock Roofing’s expense. And the testimony of both Horvath and Waite confirms that it was. No
  falsity there.
           Likewise there is no evidence from which the court can conclude that Rock Roofing did not
  “consider other avenues.” Perhaps it did. Perhaps it did not. That’s a general and non-committal statement
  in the first place, and one that the court cannot find from the record was falsely made. While Waite
  admitted that he did not ultimately think Rock Roofing did right by Horvath on the job, which he testified
  was one reason he quit working there, it’s not clear from the record why he ultimately thought that.
          The record lacks any evidence that Horvath relied on these representations, true or false, in any
  respect, justifiably or otherwise. These representations were made after Horvath and Rock Roofing had
  entered into the Contract. There is no evidence that Horvath did or did not do anything as a result of
  Plaintiff’s Exhibit A and the power washing statements.
          The record also lacks any evidence from which the court can conclude that Waite drew up
  Plaintiff’s Exhibit A with the intent to deceive Horvath in any way. To the contrary, he was trying to fix
  the problems caused by the roofing crew’s careless work. His ultimate parting of ways with Rocky
  Conley and Rock Roofing, including over this job, convinces the court precisely to the contrary.
          The court concludes that Horvath has failed to prove any of the Rembert elements around the
  power washing statements. Horvath has failed to prove his fraudulent misrepresentation claim against
  Waite with respect to the Contract with Rock Roofing and the power washing and tar clean- up efforts
  by a preponderance of the evidence.
          3. Further False and Fraudulent Representations Concerning the Roofing Project
          The conclusory statement in paragraph 43 of the nondischargeability complaint is too general to
  allow the court to conclude that Plaintiff has proven by a preponderance of the evidence any other
  fraudulent misrepresentations supporting his claim against Defendant under § 523(a)(2)(A).
          At trial, however, one other potential misrepresentation involving the Contract arose. Under Rule
  15(b) of the Federal Rules of Civil Procedure, applicable under Bankruptcy Rule 7015, an issue not raised

                                                      12


18-03061-maw       Doc 17    FILED 09/27/19       ENTERED 09/27/19 14:07:15           Page 12 of 24
  by the pleadings but tried by the parties’ express or implied consent must be treated in all respects as if
  raised in the pleadings.
         Trial testimony showed that Waite ultimately communicated to Horvath at the judgment debtor’s
  examination that a crew from another roofing company had replaced Horvath’s roof. While the Contract
  does not specifically represent who would be doing the job, it is a fair inference that Rock Roofing would
  not subcontract the job out to another company. Horvath indicated that he was impressed by Rock
  Roofing’s signage and website, which led him to it in the first place. A subcontract would be a material
  fact that should have been communicated to Horvath in connection with the Contract, making its omission
  a potential fraudulent misrepresentation under § 523(a)(2)(A). Nevertheless, the record lacks any
  evidence from which the court can conclude that Waite was aware at the time he drew up the Horvath
  Contract that Conley was not going to have a Rock Roofing crew do the job. He did admit at trial that he
  was aware that Conley sometimes engaged in that practice. But unless Waite knew that fact before he got
  Horvath to sign the Contract and omitted to tell Horvath about it, the court also cannot find that Waite
  intended to deceive Horvath into signing on with Rock Roofing through any such omission. There is no
  such evidence in the record.
         The bottom line is that Horvath is trying to take the fact that Rock Roofing breached its contract
  by doing a careless job on replacement of his roof and then failing to fix it successfully and turn it into
  fraud perpetrated by its non-commissioned salesman Waite. He has not succeeded in doing so.
         C. Issue Preclusion: Settlement Transaction
        Quite simply, there can be no proof through issue preclusion of fraud by Waite within the ambit
  of § 523(a)(2)(A) as to the parties’ settlement discussions because they all occurred post-judgment.
         D. Other Trial Evidence of Fraud: Settlement Transaction
         The court will separately apply the Rembert elements for proof of a § 523(a)(2)(A) claim to the
  parties’ settlement discussions. Again, those elements are the following: (1) the debtor obtained money,
  property, services or credit through a material misrepresentation that, at the time, the debtor knew was
  false or made with gross recklessness as to its truth; (2) the debtor intended to deceive the creditor; (3)
  the creditor justifiably relied on the false representation; and (4) the creditor’s reliance was the proximate
  cause of the loss. Rembert, 141 F.3d at 280-81.
         As to the first Rembert element, Plaintiff argues that Waite entered into an Agreement with him
  at the August 24, 2017, debtor’s examination that Waite never intended to perform. There is no dispute
  that Waite never made any $100 monthly payments to Horvath after the judgment debtor’s examination.

                                                        13


18-03061-maw       Doc 17     FILED 09/27/19        ENTERED 09/27/19 14:07:15            Page 13 of 24
  And while a mere breach of contract will not support a finding of fraud, “any debtor who does not intend
  to perform a contract from its inception has knowingly made a false representation.” Stifter v. Orsine
  (In re Orsine), 254 B.R. 184, 188 (Bankr. N.D. Ohio 2000); Whitcomb v. Smith (In re Smith), 572 B.R.
  1, 16 (1st Cir. B.A.P. 2017).
         The court must decide whether the parties entered into a contract in the first instance. “A
  settlement agreement is a type of contract and is governed by reference to state substantive law governing
  contracts generally.” Cogent Solutions Group, LLC v. Hyalogic, LLC, 712 F.3d 305, 309 (6th Cir.
  2013); U.S. Trustee v. Halishak (In re Halishak), 324 B.R. 641, 643 (N.D. Ohio 2005). In Ohio,
  “[e]ssential elements of a contract include an offer, acceptance, contractual capacity, consideration (the
  bargained for legal benefit and/or detriment), a manifestation of mutual assent and the legality of object
  and of consideration.” Manley Architecture Group, LLC v. Santanello, 114 N.E.3d 697, 704 (Ohio App.
  2018) (quoting Kostelnik v. Helper, 96 Ohio St.3d 1 (2002)). Critical to the existence of a contract is a
  meeting of the minds as to both parties and “the contract must be definite and certain.” Episcopal
  Retirement Homes, Inc. v. Ohio Dept. of Indus. Relations, 61 Ohio St.3d 366, 369 (1991).                A
  determination whether there is a meeting of the minds or mutual assent is a question of fact to be
  determined by the court from a review of the entire record. United National Mortgage v. Porrello (In
  re Porrello), 386 B.R. 206, 209 (Bankr. N.D. Ohio 2008).
         Horvath’s lawyer in the state court litigation sent a letter, dated August 29, 2017, to Waite
  regarding “discussion [] had concerning a compromise payment plan.” [Pl. Ex. D]. The letter went on
  to discuss the details as to the “agreement [which] was reached.” [Id.] It is undisputed Waite did not
  sign any written agreement. But an oral agreement may enforceable “if there is sufficient particularity
  to form a binding contract.” Kostelnik, 96 Ohio St.3d at 3.
         The court finds that the parties did enter into an oral settlement agreement with the terms as
  subsequently memorialized in Horvath’s lawyer’s August 29, 2017, letter to Waite, which Waite admits
  he received. [Pl. Ex D]. Both Horvath and Waite acknowledged at trial that the three points they had
  agreed to are summarized in the letter. The agreement was definite and certain. And notwithstanding
  Waite’s testimony at trial that he didn’t feel he had a choice but to enter into the agreement because
  Horvath’s lawyer told him the judgment was final, he did not dispute any of the terms stated. The court
  finds that there was mutual assent. The consideration to Waite was a forbearance in trying to garnish his
  wages and a reduced judgment amount if he either paid $6,000 or turned over any amount he recovered
  from Rocky Conley on account of unpaid back compensation to pay off the judgment balance. There is

                                                      14


18-03061-maw      Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15           Page 14 of 24
  no evidence that Waite communicated back to Horvath’s lawyer that he had not agreed to what was set
  forth in the August 29, 2017, letter. Notwithstanding that he did not have a lawyer, Waite displayed to
  the court that he had the capacity to enter into a contract with Horvath to payoff the judgment. Nor is
  there any issue about the legality of the object and of the consideration for the contract. Although the
  judgment was voidable due to lack of service of the summons and complaint on Waite, it had not been
  vacated. Waite’s discovery responses also acknowledge an agreement between the parties. [Plf. Ex. M:
  Rqst. to Admit 1 (p. 6); Rqst, to Admit 4 (p. 7); Rqst. To Admit8 (p[. 8); Rqst. To Admit 13 (p. 9); Int.
  11-14 (pp. 13-14)].
         There being a contract between the parties, the next question is whether Waite intended to perform
  it at the outset. Although Waite did not file suit against Rocky Conley to recover unpaid compensation,
  the court credits his testimony that he sought counsel to file a claim on his behalf but was unsuccessful
  in doing so and thus never commenced an action against Rocky Conley. That he did not commence suit
  against Rock Roofing or Rocky Conley does not equate to evidence that he never intended to do so. Waite
  also listed such a claim in his bankruptcy schedules. [Pl. Ex. E, p. 6/35, Q. 33]. The Chapter 7 trustee did
  not pursue the claim either.
         The court also finds that Horvath failed to prove that Waite never intended to cooperate in an
  action against Wagner Roofing over the botched roofing job. Horvath admitted they dismissed the
  Wagner Roofing lawsuit when they could not locate Waite. There was no term of the agreement implied
  or otherwise that Waite keep Horvath or his lawyer apprised of his whereabouts at all times.
         The question whether Waite ever intended to pay Horvath $100 per month is a closer one. Waite
  testified that he did not misrepresent his intention to pay because he informed Horvath and his lawyer
  that he intended to file for bankruptcy relief as soon as he could get the funds together to do so. That
  statement also appears in Waite’s discovery responses. [Plf. Ex. M]. Yet he still agreed to pay Horvath
  $100 per month, to the point that the lawyer sent him envelopes with which to make the initial payments.
  He never did make any payments.
         This is the one material fact about which there is conflicting trial testimony. Horvath testified that
  Waite never told them at the judgment debtor’s exam that he planned to file for bankruptcy relief. Waite
  and his mother, April Oglesbee, both testified that he did tell them that he intended to file for bankruptcy
  when he had the money to do so. The court finds it credible that Waite did communicate at the judgment
  debtor’s examination his intention to file for bankruptcy. His mother corroborated his testimony. The
  proceedings involved testimony about his residence(s) and family situation and employment and

                                                       15


18-03061-maw       Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 15 of 24
  financial situation. As his bankruptcy schedules [Pl. Ex. E] and July-November 2017 bank records show
  [Pf. Ex I], he was uncollectible. He testified that Horvath’s lawyer acknowledged as much. Thus, it was
  an entirely credible threat. The only collection avenue available against Waite was to garnish his wages,
  which is what Waite was really worried about. Bankruptcy would stop a garnishment. There is nothing
  about Waite’s testimony and demeanor, or April Oglesbee’s, at trial that causes the court to think they
  were lying on this point. Waite’s discovery responses showed Horvath that Waite would so testify at trial.
  [Pl. Ex. M]. Horvath’s demeanor at trial impressed the court as displaying frustration and antagonistic
  bitterness, with a memory that was somewhat confused, at least about dates.
              But the court’s finding that Waite communicated to Horvath and his lawyer that he intended
  to file for bankruptcy does not absolve Waite in quite the way he thinks it does, which also convinces the
  court he is telling the truth. Instead the court finds that Waite never did intend to pay Horvath $100 per
  month through September 2022. Thus, Waite impliedly misrepresented his intention to perform the
  Agreement from the outset. Rather, Waite entered into the Agreement to buy time to get the money to
  file for bankruptcy relief. He admitted to being very concerned about garnishment of his wages. The
  Agreement bought him time to get the funds together to hire a lawyer to file for bankruptcy relief and
  prevent a wage garnishment. Thus, the court also finds that Waite intended to deceive Horvath and his
  lawyer into backing off, for whatever time he could buy, by entering into an Agreement a material
  provision of which he never intended to perform.
          The final two Rembert elements that Plaintiff must prove are (A) justifiable reliance; i.e., that
  Horvath actually relied on Defendant's implied representation that he intended to make $100 monthly
  payments and, based on the facts and circumstances that he knew at the time, his reliance was justifiable
  and (B) that his reliance was the proximate cause of loss.
          The Supreme Court held in Field v. Mans, 516 U.S. 59, 74-75 (1995), that excepting a debt from
  discharge under § 523(a)(2)(A) requires a creditor to establish that his reliance on a misrepresentation
  was “justifiable,” which is a lower standard than “reasonable” reliance. An entity may be “justified in
  relying on a representation of fact ‘although [it] might have ascertained the falsity of the representation
  had [it] made an investigation.’” Id. at 70 (citing Restatement (Second) of Torts § 540 (1976)). Unlike
  reasonable reliance, which requires a plaintiff's conduct to conform to the standard of the objectively
  reasonable person, “[j]ustification is a matter of the qualities and characteristics of the particular plaintiff,
  and the circumstances of the particular case, rather than of application of a community standard of
  conduct to all cases.” Id. at 71 (citing Restatement (Second) of Torts § 545A, cmt. b). The Supreme Court

                                                         16


18-03061-maw       Doc 17      FILED 09/27/19        ENTERED 09/27/19 14:07:15              Page 16 of 24
  also noted, however, that “[j]ustifiability is not without some limits.” Id. The recipient of a fraudulent
  misrepresentation is “required to use his senses,         and cannot recover if he blindly relies upon a
  misrepresentation the falsity of which would be patent to him if he had utilized his opportunity to make
  a cursory examination or investigation.” Id. (quoting Restatement (Second) of Torts § 541, cmt. a).
  Quoting the example from the Restatement, the Supreme Court explained:
         [I]f one induces another to buy a horse by representing it to be sound, the purchaser cannot
         recover even though the horse has but one eye, if the horse is shown to the purchaser before he
         buys it and the slightest inspection would have disclosed the defect. On the other hand, [this rule]
         applies only when the recipient of the misrepresentation is capable of appreciating its falsity at
         the time by the use of his senses. Thus a defect that any experienced horseman would at once
         recognize at first glance may not be patent to a person who has had no experience with horses.

  Id. (citing Restatement (Second) of Torts § 541, cmt. A).
         As with intent, a court's determination of whether the plaintiff actually relied and whether the
  reliance was justified is subjective, “based on the facts and circumstances surrounding each individual
  case.” In re Copeland, 291 B.R. at 766–67. “To constitute justifiable reliance, the plaintiff's conduct must
  not be so utterly unreasonable, in the light of the information apparent to him, that the law may properly
  say that his loss is his own responsibility.” Stewart Title Guar. Co. v. Roberts–Dude, 497 B.R. 143, 151
  (S.D. Fla. 2013) (citation, quotation marks, and brackets omitted); Woodward v. Bethel (In re Bethel),
  302 B.R. 205, 209 (Bankr. N.D. Ohio 2003) (“[R]eliance is not justifiable if the creditor blindly turns
  their eyes away from thing which would have clearly shown that any reliance on the debtor’s
  representations was misplaced.”).
         The court finds based on the facts and circumstances surrounding the Agreement that Horvath did
  not justifiably rely on Waite’s implied representation that he intended to make monthly payments to
  Horvath under the Agreement until 2022.
        Horvath testified that absent the Agreement he was prepared to have his lawyer move ahead on
  collection of the judgment and that those efforts ceased based on the Agreement. Thus, the record shows
  reliance.
        The real issue is whether that reliance was justifiable. The court finds that it was not. Key to the
  court’s assessment are the facts that: (1) Horvath was represented by experienced and knowledgeable
  counsel (who did not testify at trial) throughout this process; (2) counsel was made fully aware of Waite’s
  dicey financial situation at and through the judgment debtor’s examination and that he was uncollectible
  except to the extent wages could be garnished; and (3) Waite vocalized his intention to both Horvath and

                                                       17


18-03061-maw       Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 17 of 24
  his lawyer to file for bankruptcy when he could get the money together to pay a lawyer. With the
  presence of experienced counsel for Horvath to guide and advise him, Horvath became the veritable
  “experienced horseman” cited in the Restatement example quoted by the Supreme Court in Field v. Mans.
  April Oglesbee testified that Horvath and his lawyer decamped to a separate room to confer privately
  during the judgment debtor’s examination session. While the contents of that conversation between
  Horvath and Dixon are not known, Waite’s dicey financial picture and his statement that he intended to
  file for bankruptcy relief when he got together the money to do so obliterated the idea that they were
  justifiable in relying on his intention to pay $100 a month for 5 years. In many § 523(a)(2)(A) cases,
  there is discussion about whether an investigation (to determine whether the horse has a bad eye, for
  example) would expose the falsity of a representation. In this case, the judgment debtor’s examination
  was that investigation. Under the circumstances, Horvath’s reliance on Waite’s misrepresented intention
  to pay him $100 a month through September 2022 to forego an immediate wage garnishment was not
  justifiable. There was nothing about the whole situation that showed that Waite could and would make
  those payments. He told them he could not and would not. Cf. Bethel, 302 B.R. at 209-10 (where debtor
  was represented by legal counsel and did not give any verbal indication that, despite signing an agreement
  to the contrary, she would be unable to pay credit card obligations, creditor former spouse’s reliance on
  promise was justifiable and debt was nondischargeable under §523(a)(2)(A)).
         Lastly, under the fourth Rembert element, any justifiable reliance that occurred must be the
  proximate cause of the plaintiff’s loss. “[P]roximate cause may be established by showing the conduct
  was a substantial factor in the loss, or the loss may be reasonably expected to follow.” Sheen Falls
  Strategies, LLC v. Keane (In re Keane), 560 B.R. 475, 489 (Bankr. N.D. Ohio 2016) (citation omitted).
  Proximate cause is something more than what Plaintiffs might have done in a hypothetical circumstance;
  instead, it “depends on whether ‘the [debtor's] conduct has been so significant and important a cause that
  the [debtor] should be legally responsible.’” Allen v. Smith (In re Smith), 567 B.R. 529, 539 (Bankr. M.D.
  Tenn. 2017) (quoting Tweedie v. Hermoyian (In re Hermoyian), 466 B.R. 348, 370(Bankr. E.D. Mich.
  2012) (citations omitted)). In other words, “there must be ‘a direct link between the alleged fraud and the
  creation of the [liability].’ Id. Plaintiff has advanced two different potential losses, the unpaid judgment
  amount or the $6,000 Agreement amount. [See Doc. # 1, ¶ ¶ 28, 29, 47, 56].
           The unpaid judgment amount arises from the initial Rock Roofing Contract, which the court
  finds above did not result from any fraud by Waite, and the default judgement, which was entered months
  before the separate Agreement and the negotiations surrounding it. See Macaulay v. Shields (In re

                                                       18


18-03061-maw       Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 18 of 24
  Shields), 147 B.R. 627, 629-30 (Bankr. D. Mass. 1992) (debtor’s false statement made subsequent to the
  creation of the debt [i.e. the judgment in this case] intended to placate the plaintiffs does not support
  nondischargeability pursuant to §523(a)(2)(A)). There is no evidence in the record showing that Horvath
  could have collected the whole unpaid judgment balance if Waite had not misrepresented his intention to
  make the $100 monthly payments for 5 years. Indeed, Waite was uncollectible and he communicated to
  them his intention to file for bankruptcy relief. There is no evidence his uncollectible status changed
  before he filed his Chapter 7 case.
           The prayer for relief and counsel alternatively assert that the loss proximately resulting from
  Waite’s misrepresentation of his intention to make $100 payments was the $6,000 reduced amount Waite
  agreed to pay. The flaw in that argument is that by January 2018 Horvath had resumed collection of the
  unpaid judgment amount from Waite through wage garnishment efforts. In his own mind Horvath did
  not actually give up the right under the judgment to collect the $16, 652.43 balance from Waite. Horvath
  made no effort to enforce the settlement Agreement itself to collect the reduced amount of $6,000. The
  resumption of wage garnishment efforts on the judgment show that the lawyer draftsperson of the
  Agreement letter construed the reduction in the balance owed by Waite to be conditioned on his making
  the payments. Instead Plaintiff’s counsel’s resumption of wage garnishment on the judgment indicates
  their view that the Agreement was of no further force and effect. The reduced collection amount of $6,000
  was thus not a loss proximately caused by Waite’s misrepresentation of his intention to make monthly
  payments to Horvath through 2022.
         Rather, the loss proximately caused by Waite’s misrepresentation of his intention to make the
  $100 monthly payments was the wages that Horvath could have garnished from Waite but for the
  misrepresentation. Although he changed jobs, Waite was employed in trucking throughout this time. The
  relevant time period for damages from the misrepresentation of intent to pay was from September 2017
  through the resumption of garnishment proceedings in January 2018. The putative proximate loss was
  the garnishable portion of Waite’s wages during that time. But the only paystubs in the record cover the
  time period from January 22, 2018, through May 6, 2018. [Pl. Ex. L]. (Other wage garnishments and a
  child support deduction are shown on those paystubs.) Horvath has not shown the court what amount of
  wages he could have garnished from Waite, if any, but for Waite’s misrepresentation of his intention to
  make monthly payments that caused them to cease temporarily forced collection of the judgment.
         The court concludes that Horvath has not proven by a preponderance of the evidence the third
  and fourth Rembert elements with respect to the settlement Agreement. His claim under § 523(a)(2) based

                                                     19


18-03061-maw      Doc 17     FILED 09/27/19      ENTERED 09/27/19 14:07:15           Page 19 of 24
  on that transaction fails as well.
  II.     Nondischargeability Claim Under § 523(a)(6)
          Section 523(a)(6) excepts a debt Afor willful and malicious injury by the debtor to another entity
  or to the property of another entity@ from a Chapter 7 discharge. 11 U.S.C. ' 523(a)(6). To prevail under
  § 523(a)(6) Plaintiff must prove by a preponderance of the evidence that the injury from which the debt
  arises was both willful and malicious. Markowitz v. Campbell (In re Markowitz), 190 F.3d 455, 463
  (6th Cir. 1999); J & A Brelage, Inc. v. Jones (In re Jones), 276 B.R. 797, 801-02 (Bankr. N.D. Ohio
  2001). The “willful and malicious standard is a stringent one….” Steier v. Best (In re Best), 109 Fed.
  Appx. 1, 4 (6th Cir. 2004). The terms “willful” and “malicious” are distinct and both requirements must
  be met under § 523(a)(6). In re Lupo, 353 B.R. at 550.
          Addressing the Awillful@ requirement of ' 523(a)(6), the Supreme Court decided that Athe (a)(6)
  formulation triggers in the lawyer=s mind the category >intentional torts,= as distinguished from negligent
  or reckless torts@ and held that A[t]he word >willful= in (a)(6) modifies the word >injury,= indicating that
  nondischargeability takes a deliberate or intentional injury, not merely a deliberate or intentional act that
  leads to injury.@ Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998) (emphasis in original). A willful injury
  occurs when A(i) the actor desired to cause the consequences of the act or (ii) the actor believed that the
  given consequences of his act were substantially certain to result from the act.@ Monsanto Co. v.
  Trantham (In re Trantham), 304 B.R. 298, 307 (B.A.P. 6th Cir. 2004) (citing Markowitz, 190 F.3d at
  464).
             Under ' 523(a)(6), A>malicious= means in conscious disregard of one=s duties or without just
  cause or excuse; it does not require ill-will or specific intent.@ Id. (citing Wheeler v. Laudani, 783 F.2d
  610, 615 (6th Cir. 1986)). “Stated differently, “[t]here must also be a consciousness of wrongdoing. . .
  It is this knowledge of wrongdoing, not the wrongfulness of the debtor’s actions, that is the key to
  malicious under § 523(a)(6).” Kraus Anderson Capital, Inc. v. Bradley (In re Bradley), 507 B.R. 192,
  204 (B.A.P. 6th Cir. 2014) (quoting ABF, Inc. v. Russell (In re Russell), 262 B.R. 449, 455 (Bankr. N.D.
  Ind. 2001)).
          A. Issue Preclusion: Rock Roofing Transaction
          The same problems with applying issue preclusion based on the state court default judgment to
  Plaintiff’s § 523(a)(2)(A) claim arise with respect to Plaintiff’s § 523(a)(6) claim, only moreso.
          The first element of issue preclusion under Ohio law requires that Waite have had a full and fair
  opportunity to litigate the issues raised in the state court action. That analysis is identical under §

                                                       20


18-03061-maw       Doc 17      FILED 09/27/19      ENTERED 09/27/19 14:07:15            Page 20 of 24
  523(a)(2)(A) and (a)(6). Horvath having failed to prove by a preponderance of the evidence that Waite
  received proper notice of the state court lawsuit or that Waite was afforded an opportunity to participate
  in it before the entry of a default judgment, the court finds that Plaintiff has likewise failed to establish
  by a preponderance of the evidence the first element of issue preclusion under Sweeney for purposes of
  his § 523(a)(6) claim.
         The second element of issue preclusion under Ohio law, requiring that the issues to which
  preclusive effect are sought to be applied have actually been litigated in the prior action, fails for the
  same reason with respect to the § 523(a)(6) claim as it does with respect to the § 523(a)(2)(A) claim.
  There is insufficient detail in the state court judgment entry, even when taken together with the complaint,
  to support application of issue preclusion to find a willful and malicious injury committed by Waite at
  the inception of the Rock Rooking transaction.
         The third element prerequisite to application of issue preclusion under Ohio law requires an
  identify of issue between the two actions. To prevail under § 523(a)(6) with respect to the Rock Roofing
  transaction, Horvath must prove that Waite intended that the roofing crew do a careless job or that he got
  Horvath to sign the Contract even with a substantial certainty that the job would end up that way. Again,
  the only claim in Horvath’s state court complaint that even approaches bad acts, as opposed to breach of
  contract or negligence, is Horvath’s Ohio Consumer Sales Practices Act claim. But the state court
  complaint lacks factual allegations, individually or collectively, that come anywhere near averring the
  level of intent to injure or belief in the certainty of injury from an intentional act required for this court
  to be able to find an identity of issues between the Ohio Consumer Sales Practice Act claim in the state
  court action and his § 523(a)(6) willful and malicious injury claim in this court. A plaintiff can win a
  claim under the Ohio Consumer Sales Practices Act, including for treble damages, without showing an
  intent to injure or consciousness of wrongdoing. Not so a § 523(a)(6) claim. There was no punitive
  damages award to Horvath in the state court, and with good reason. The averments of the state court
  complaint did not support one.
         Plaintiff has failed to prove his § 523(a)(6) claim in this court through issue preclusion based on
  the state court default judgment.
         B. Other Evidence of Willful & Malicious Conduct: Rock Roofing Transaction
         As explained above, the record lacks evidence of fraud committed by Waite in connection with
  getting Horvath signed up to the Rock Roofing Contract and the problems in performance and fixing the
  tar mess. And there is even less evidence to support a claim that Waite’s conduct as Rock Roofing’s non-

                                                        21


18-03061-maw       Doc 17     FILED 09/27/19        ENTERED 09/27/19 14:07:15            Page 21 of 24
  commissioned salesperson was willful and malicious in nature. Horvath’s § 523(a)(6) claim requires that
  he prove that Waite knew that the roofing crew was not going to be a Rock Roofing crew, or that it would
  do a careless job and cause damage to Horvath’s siding, gutter protection system and grill cover or that
  it would not properly fix the damage, and that Waite intended these injuries to Horvath’s property occur,
  or at least disregarded a substantial certainty in his own mind that these screw-ups would happen. To the
  contrary, Waite’s credible testimony was that he was upset about the mess and felt that Rocky Conley
  did not do right by Horvath, leading in part to his departure from the employ of Rock Roofing. That
  testimony is completely at odds with the argument that he knew what was going to happen and got
  Horvath to enter into the Contract anyhow.
         C. Issue Preclusion: Settlement Transaction
         As with the § 523(a)(2)(A) claim, there can be no proof through issue preclusion of willful and
  malicious conduct by Waite within the ambit of § 523(a)(6) as to the parties’ settlement discussions and
  Agreement because they occurred post-judgment.
         D. Other Trial Evidence of Willful and Malicious Conduct: Settlement Transaction
         As explained above, the court agrees with Plaintiff that the parties entered enter a contract for
  settlement of Horvath’s collection of the balance of the judgment against Waite. And the court has also
  determined that Waite impliedly misrepresented his intention to perform the provision of the Agreement
  requiring him to pay Horvath $100 a month through 2022 in exchange for a satisfaction of judgment at a
  lesser amount than the unpaid balance. There are two ways to view Plaintiff’s arguments under §
  523(a)(6) as applied to the Agreement; first, that Waite’s breach was an intentional one or second, that
  the Agreement was part of a tortious scheme to thwart collection of Horvath’s judgment.
           As to the first argument, the Sixth Circuit noted in Best, 109 Fed. Appx. at 8, a case that also
  involved non-payment of a judgment debt that arose out of a breach of contract, that “[c]onsistent with
  Geiger, we have held that a breach of contract cannot constitute the willful and malicious injury required
  to trigger § 523(a)(6).” In so doing it also cited In re Bullock-Williams, 220 B.R. 345, 347 (B.A.P. 6th
  Cir. 1998), where the court observed that a § 523(a)(6) violation encompasses more than just a “knowing
  breach of contract.” And other courts have decided more explicitly that an “intentional” breach of contract
  is not enough to support a claim under § 523(a)(6), unless the debtor’s conduct also gives rise to an
  independent tort. United Providers, Inc. v. Pagan (In re Pagan), 564 B.R. 324 (Bankr. N.D. Ill. 2017);
  cf. WLC Enterprises, Inc. v. Rylant (In re Rylant), 594 B.R. 783, 788 (Bankr. N.M. 2018)(“It is the rare
  breach of contract case that comes within § 523(a)(6).”). In the Sixth Circuit’s view, “[t]he conduct

                                                      22


18-03061-maw      Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 22 of 24
  ‘must be more culpable than that which is in reckless disregard of creditors’ economic interests and
  expectancies, as distinguished from….legal rights. Moreover, knowledge that legal rights are being
  violated is insufficient to establish malice...’” Best, 109 Fed. Appx. at 4(quoting In re Mulder, 306 B.R.
  265, 270 (Bankr. N.D. Iowa 2004)). Plaintiff has not shown any independent tort in connection with the
  Waite’s breach of his obligation to make payments under the Agreement. In general, the basic failure to
  pay a debt, which is what the evidence shows occurred here, does not come within § 523(a)(6), Rylant,
  594 B.R. at 789 (and cases cited therein), because “if the failure to pay a just debt were the only criteria
  that would qualify under this exception to discharge, then no debt would ever be dischargeable,” Ayoub
  v. Abdallah (In re Abdallah), 2012 WL 631845, at *1 (Bankr. M.D. Pa. Feb. 27, 2012). Rather than
  intending to cause injury to Horvath, he was trying to protect himself.
           Plaintiff argues, however, that Waite’s conduct went beyond not just making $100 monthly
  payments to Horvath. Rather, counsel tries to portray the Agreement as part of a scheme to thwart
  collection of the judgment. The court disagrees. Plaintiff makes much of Waite’s purchase of a car in
  November 2017 for his wife [Pl. Ex. J], as rhapsodically displayed on their Facebook pages [Pl. Ex. K],
  while he failed to make the $100 monthly payments to Horvath starting in October 2017. The court is
  much less troubled by this action than Plaintiff. The vehicle was a 2005 used truck acquired at a buy here
  pay here place with $200 down, an interest rate of 20.990% and weekly payments for which they were
  both liable. [Pl. Ex. J]. Waite testified credibly that the truck represented basic reliable transportation for
  the household, because they had no reliable vehicle. Given the state of Debtor’s bank account [Pl. Ex I]
  as starting and ending overdrawn every month from July through November 2017, and the child support
  payments and other garnishments displayed on his later paychecks [Pl. Ex. L], the purchase of the truck
  does not equate in the court’s view to an intentional withholding of available resources from Horvath, in
  essence a conscious and exacerbated disregard of Waite’s obligation under the Agreement to make
  payments to Horvath. Rather than thumbing his nose at Horvath with the goal of intentionally injuring
  him, Waite’s purchase of the truck represents an effort to secure basic household transportation. No tort
  there.
            The court also finds Best instructive with respect to this argument. The judgment debtors in
  Best, who had been subject to garnishment of their bank account, sold assets, concealed the proceeds to
  keep them away from their judgment creditor and used the proceeds to pay their other creditors. In the
  face of that conduct, the Sixth Circuit held that “the bankruptcy court did not err in concluding that the
  Bests did not invade Steier’s legal rights [as an unsecured creditor] by selling assets and using the

                                                        23


18-03061-maw       Doc 17     FILED 09/27/19        ENTERED 09/27/19 14:07:15             Page 23 of 24
  proceeds to pay other creditors instead of him.” Best, 109 Fed. Appx. at *9. Similarly Waite was free to
  use his $200 as down payment on a 12 year old used truck instead of paying Horvath under the Agreement
  without creating a nondischargeable debt under § 523(a)(6). See also Walker v. Alama (In re Alama), 500
  B.R. 887 (Bankr. E.D. Tenn. 2013) (§ 523(a)(6) claim based on debtor’s post-judgment transfer of real
  property to his wife and daughter fails where creditor is unsecured).
         The court finds no evidence in the record from which it can find that Waite intended to injure
  Horvath and displayed a consciousness of wrongdoing in the process in connection with the Agreement.
  Waite was a pro se party summoned to a legal proceeding in a county courthouse trying to protect his
  paycheck from a default judgment where he was left with the impression from the other party’s lawyer
  that he did not have any choice until he could get the money together to hire a lawyer to file for bankruptcy
  relief, an intention that the court finds he communicated to the other party. That Waite later bought a
  used 12 year old truck instead of paying Plaintiff does not change the court’s view that his actions
  amounted to a breach of contract, and not more than that. This is not the “rare breach of contract” to
  which the court in Rylant refers that also violates § 523(a)(6). Plaintiff has failed to prove by a
  preponderance of the evidence a claim under § 523(a)(6) in connection with the Agreement.
                                                 CONCLUSION
         For the foregoing reasons, the court finds the Plaintiff has not proven by a preponderance of the
  evidence that Waite owes him a nondischargeable debt under § 523(a)(2)(A) or (a)(6). Accordingly, the
  court finds in favor of the Defendant on Plaintiff’s nondischargeability adversary complaint. The court
  will enter a separate judgment in accordance with this Memorandum of Decision.




                                                       24


18-03061-maw       Doc 17     FILED 09/27/19       ENTERED 09/27/19 14:07:15            Page 24 of 24
